           Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 1 of 22



                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 FRANCISCO MOLINA,

            Plaintiff,                             Case No. 1:19-cv-00019-YK

 v.                                                (Hon. Yvette Kane)

 PENNSYLVANIA SOCIAL SERVICE UNION,
 SERVICE EMPLOYEES INTERNATIONAL                   FIRST AMENDED
 UNION, LOCAL 668; STEPHEN CATANESE, in            COMPLAINT
 his official capacity as President of
 Pennsylvania Social Service Union, Service
 Employees International Union, Local 668;         --ELECTRONICALLY FILED--
 and LEHIGH COUNTY BOARD OF
 COMMISSIONERS,

            Defendants.



      AND NOW comes Plaintiff Francisco Molina, by and through his undersigned

attorneys, and states the following claims for relief against Defendants Pennsylvania

Social Service Union, Service Employees International Union, Local 668 (“PSSU”);

Stephen Catanese, in his official capacity as President of PSSU; and Lehigh County

Board of Commissioners (“Lehigh County”), and avers as follows:

                             SUMMARY OF THE CASE

      1.       This is a civil rights action pursuant to 42 U.S.C. § 1983 for preliminary

and permanent injunctive relief, declaratory relief, and monetary relief, to redress and

to prevent the deprivation of rights, privileges, and/or immunities under the First and

                                             1
            Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 2 of 22



Fourteenth Amendments to the United States Constitution caused by statutes,

ordinances, and Defendants’ contracts, policies, and practices that prohibit PSSU

members from resigning from the union except during one 15-day period over the

term of a relevant collective bargaining agreement.

       2.       In so doing, Defendants have acted under the color of state law,

specifically, the state’s Public Employe Relations Act (“PERA”), 43 P.S. §§ 1101.101–

1101.2301; section 310(a)(11) of the Home Rule Charter of Lehigh County; Lehigh

County Ordinance 2016–No. 124; and/or other state or local authority and are

therefore state actors.

       3.       Pursuant to PERA and “Article III Union Security” of a collective

bargaining agreement entered into between Lehigh County and PSSU, setting forth

terms and conditions of employment for certain public employees, including Mr.

Molina, from January 1, 2014, to December 31, 2018 (“CBA”), Defendants have

deprived, are depriving, and are threatening to continue to deprive, Mr. Molina of his

constitutional rights. Specifically, PSSU, acting in concert with Lehigh County,

through their officers and officials, required Mr. Molina to maintain his membership

in PSSU and its affiliates by restricting his right to resign from union membership and

to end all aspects of union membership, including the payment of union dues; by

refusing to acknowledge and/or accept Mr. Molina’s resignation; and by failing to

afford due process to Mr. Molina in the exercise of his constitutional rights, all under

the color of state law.
                                             2
           Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 3 of 22



      4.       Despite invalid authorization of dues deductions and Mr. Molina’s

resignation from PSSU, Defendants continued to have union dues deducted from his

wages, and thus, in addition to injunctive and declaratory relief, Mr. Molina seeks

compensatory and nominal damages for the violation of his First and Fourteenth

Amendment rights, as well as attorneys’ fees and costs.

                           JURISDICTION AND VENUE

      5.       Mr. Molina brings this lawsuit pursuant to 42 U.S.C. § 1983 for

violations of his rights under the First and Fourteenth Amendments to the United

States Constitution; the Declaratory Judgments Act, 28 U.S.C. §§ 2201, 2202; and 42

U.S.C. § 1988.

      6.       This Court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1343. This action is an actual controversy in which Mr. Molina seeks a

declaration of his rights under the Constitution of the United States. Pursuant to 28

U.S.C. §§ 2201 and 2202, this Court may declare Plaintiff’s rights and grant further

necessary and proper relief, including injunctive relief pursuant to Federal Rule of

Civil Procedure 65.

      7.       Venue is proper under 28 U.S.C. § 1391(b)(1) and (2). PSSU is domiciled

in Dauphin County, and a substantial part of the events or omissions giving rise to

Mr. Molina’s claims occurred in Dauphin County. See 28 U.S.C. § 118(b).




                                            3
             Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 4 of 22



                                          PARTIES

        8.       Plaintiff Francisco Molina is an adult individual residing in Lehigh

County, Pennsylvania. Until August 14, 2018, when Mr. Molina was dismissed from

his position, Mr. Molina was employed as a County Social Services Aide 3 (“Aide”)

with Lehigh County’s Office of Children and Youth Services. When an Aide, Mr.

Molina was a “Public employe” for purposes of PERA, 43 P.S. § 1101.301(2), and was

in a bargaining unit exclusively represented for purposes of collective bargaining by

PSSU.

        9.       Defendant PSSU is an “Employe organization,” 43 P.S. § 1101.301(3),

and “Representative,” 43 P.S. § 1101.301(4), for purposes of PERA. Pursuant to the

CBA, PSSU represents certain Lehigh County employees, including Mr. Molina, for

purposes of collective bargaining with Lehigh County. PSSU maintains a place of

business at 2589 Interstate Drive, Harrisburg, Pennsylvania, and conducts its business

and operations throughout the Commonwealth of Pennsylvania, including the Middle

District of Pennsylvania.

        10.      Defendant Stephen Catanese is the President of PSSU and is sued in his

official capacity.

        11.      Defendant Lehigh County is the legislative branch of Lehigh County

government and has all the legislative powers that may be exercised by the County

under the Pennsylvania Constitution, state law, and the Lehigh County Home Rule

Charter. Pursuant to sections 302(i) and 310(a)(11) of the Home Rule Charter, which
                                               4
           Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 5 of 22



requires that it “[f]ix[ ] and set[ ] the wage levels of County officers and employees,”

Lehigh County approved by ordinance the CBA setting forth Mr. Molina’s terms and

conditions of employment, see Ordinance 2016–No. 124, attached hereto as “Exhibit

A” and incorporated by reference herein.

                            FACTUAL ALLEGATIONS

         12.   Acting in concert and under color of state law, PSSU and Lehigh

County, through their respective departments, offices, and officers, have entered into

the CBA, which controlled the terms and conditions of Mr. Molina’s employment.

Ex. A.

         13.   PSSU and Lehigh County agreed to the term of the CBA, which is

January 1, 2014, through December 31, 2018.

         14.   PSSU and Lehigh County are expected to continue to operate pursuant

to the terms and conditions of the CBA, including those for Mr. Molina’s position,

until they reach a successor agreement.

         15.   The CBA contains a “Union Security” article, which prohibits union

members from resigning their union membership when and how they see fit, and

provides in relevant part that:

                      3.1 Each employee who, on the effective date of this
               Agreement is a member of the Union, and each employee
               who becomes a member after the date shall maintain his/her
               membership in the Union, provided that such employee may
               resign from the Union during a period of fifteen (15) days
               prior to the expiration of this Agreement. The payment of

                                            5
        Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 6 of 22



             dues and assessments uniformly required of the membership
             shall be the only requisite employment condition.
                    3.2 The Employer agrees to deduct the bi-weekly
             membership dues from the pay of those employees who
             individually request in writing that such deductions be made.
             The amounts to be deducted shall be certified to the
             Employer by the Union, and the aggregate deductions of all
             employees shall be remitted together with an itemized
             statement to the Union by the last day of the succeeding
             month, after such deductions are made. Except as otherwise
             provided in Section 3.1 of this Article, the authorization shall
             be irrevocable during the term of the Agreement.
                    3.3 . . . .
                    The Union may demand the discharge of any
             employee who, on any tender date specified, fails to comply
             with the provisions of this Section, by serving written notice
             thereof on the Employer no later than ten (10) calendar days
             after such tender date, if, prior to such tender date, the
             Union has notified the employee of the exact amount of the
             financial obligation due to the Union. As soon as the
             Employer verifies that the employee specified in such
             written notice failed to comply and that the discharge of the
             employee would not otherwise be unlawful, the Employer
             shall discharge the employee.
                    ....

Ex. A, CBA art. III, §§ 3.1–3.3.

      16.    Section 3.1 of the CBA’s Article III imposes a maintenance of

membership requirement mirroring, in substantive part, PERA’s maintenance of

membership provision, which states,

                    (18) “Maintenance of membership” means that all
             employes who have joined an employe organization or who
             join the employe organization in the future must remain
             members for the duration of a collective bargaining
             agreement so providing with the proviso that any such
             employe or employes may resign from such employe

                                            6
        Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 7 of 22



             organization during a period of fifteen days prior to the
             expiration of any such agreement.
43 P.S. § 1101.301(18). PERA also provides,

                   Membership dues deductions and maintenance of
             membership are proper subjects of bargaining with the
             proviso that as to the latter, the payment of dues and
             assessments while members, may be the only requisite
             employment condition.
43 P.S. § 1101.705. PERA explicitly limits the rights of public employees as to

“maintenance of membership”:

                    It shall be lawful for public employes to organize,
             form, join or assist in employe organizations or to engage in
             lawful concerted activities for the purpose of collective
             bargaining or other mutual aid and protection or to bargain
             collectively through representatives of their own free choice
             and such employes shall also have the right to refrain from
             any or all such activities, except as may be required pursuant
             to a maintenance of membership provision in a collective
             bargaining agreement.

43 P.S. § 1101.401.

      17.    Thus, the terms of both the CBA and PERA limit a public employee’s

right to resign from PSSU to only the 15-day window immediately preceding the

expiration of the CBA.

      18.    Further, section 3.2 of the CBA’s Article III provides for the deduction

of union dues.

      19.    On information and belief, PSSU and/or its officials represent to

membership that section 3.3 of the CBA’s Article III is applicable to PSSU members


                                           7
        Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 8 of 22



and nonmembers, such that PSSU members would be terminated if unable or

unwilling to pay union dues.

      20.    On information and belief, PSSU and/or its officials represent to

membership that, if a public employee resigns his or her membership, PSSU would no

longer provide union representation to that public employee.

      21.    On information and belief, PSSU and/or its officials represent to

membership that, if a public employee resigns his or her membership, that public

employee is no longer entitled to the terms and conditions set forth in any collective

bargaining agreements.

      22.    On or about January 10, 2018, PSSU called a meeting of PSSU members

in Mr. Molina’s bargaining unit.

      23.    At the January 10, 2018 membership meeting, PSSU requested that

certain PSSU members, including Mr. Molina, sign new membership cards that

included authorization and assignment of dues deductions, made irrevocable from the

date of signing until dates certain or dates specified by the CBA, whichever period is

longer. A true and correct copy of PSSU’s “Membership Application” is attached

hereto as “Exhibit B” and incorporated by reference herein.

      24.    At the January 10, 2018 membership meeting, PSSU informed

membership that it needed these new membership cards signed because all previously

signed membership cards were “invalid.”


                                           8
        Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 9 of 22



      25.    Neither this new membership card nor, upon information and belief, any

previous membership card informed public employees that they have a First

Amendment right not to associate with or subsidize the speech of PSSU.

      26.    Neither this new membership card nor, upon information and belief, any

previous membership card requested that public employees affirmatively waive or

consent to a violation of their First Amendment rights.

      27.    Mr. Molina did not sign the new membership application and has never,

irrespective of any previously signed membership cards, affirmatively waived or

consented to a violation of his First Amendment rights.

      28.    On June 27, 2018, Mr. Molina asked Lehigh County’s Director of

Human Resources, M. Judith Johnston (“Director Johnston”), to stop deducting

union payments from his wages.

      29.    Director Johnston and/or her office represented to Mr. Molina that he

must contact PSSU by certified letter, return receipt requested, in order to stop union

payments.

      30.    On or about July 16, 2018, Mr. Molina sent his resignation letter to

PSSU’s headquarters located at 2589 Interstate Drive, Harrisburg, Pennsylvania, with

a copy to Director Johnston. A true and correct copy of Mr. Molina’s letter to PSSU

is attached hereto as “Exhibit C” and incorporated by reference herein.

      31.    Mr. Molina’s resignation letter was received at PSSU’s headquarters on

or about July 20, 2018. A true and correct copy of Mr. Molina’s return receipt
                                           9
        Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 10 of 22



evidencing such delivery is attached hereto as “Exhibit D” and incorporated by

reference herein.

      32.    On August 14, 2018, Mr. Molina was dismissed from his position with

Lehigh County’s Office of Children and Youth Services.

      33.    On August 20, 2018, pursuant to the CBA, Mr. Molina filed a timely

grievance against Lehigh County seeking reinstatement and backpay. Mr. Molina

notified Lehigh County of his intent to arbitrate and, at present, awaits initiation of

such proceedings.

      34.    Yet, even after Mr. Molina’s resignation, PSSU continued to consider

Mr. Molina a PSSU union member.

      35.    In fact, on or about December 5, 2018, a new membership card was

issued to Mr. Molina along with a letter “welcom[ing] [him] to the SEIU 668 family,”

and clarifying that he was still entitled to membership benefits and to attend PSSU

meetings. A true and correct copy of Mr. Molina’s membership card and welcome

letter is attached hereto as “Exhibit E” and incorporated by reference herein.

      36.    Even after Mr. Molina’s resignation, Director Johnston, in her official

capacity, continued to deduct purported union dues from Mr. Molina’s wages.

      37.     Even after Mr. Molina’s resignation, PSSU continued to take and/or

accept purported union dues from Mr. Molina’s wages.




                                            10
        Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 11 of 22



      38.    Before this civil rights action was filed, no Defendant, or agent or official

thereof, responded to Mr. Molina’s resignation letters to confirm that his resignation

was accepted.

      39.    By letter dated January 8, 2019—after this civil rights action was

initiated—PSSU informed Mr. Molina that it had “received [his] request to withdraw

[his] participation in the union” and purported to “refund[ ]” to him “the dues

withheld from the July 6, 2018 pay period through the August 17, 2018 pay period

end (the last pay period dues were received).” A true and correct copy of PSSU’s letter

to Mr. Molina is attached hereto as “Exhibit F” and incorporated by reference herein.

      40.    PSSU has yet to state that Mr. Molina is no longer a union member, that

it had no authority to seize funds from his wages, or that it has no authority to deduct

funds from Mr. Molina following his reinstatement or award of backpay.

      41.    Defendants took and accepted—and, by all indication, will continue to

take and accept, in the event of reinstatement or an award of backpay—purported

union dues from Mr. Molina’s wages despite the fact that such seizure of purported

union dues from his wages was not properly authorized or was otherwise against Mr.

Molina’s will and without his consent.

      42.    Mr. Molina objects to the compelled association with and financial

subsidization of any activities of PSSU and its affiliates for any purpose.




                                           11
        Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 12 of 22



                               CLAIMS FOR RELIEF

                                    COUNT ONE
                           (Violation of 42 U.S.C. § 1983 and
                         the Constitution of the United States)
       43.    Mr. Molina re-alleges and incorporates by reference all allegations

contained in the foregoing paragraphs of this Complaint as if fully set forth herein.

       44.    The First and Fourteenth Amendments to the Constitution of the

United States protect the associational, free speech, and free choice rights of United

States citizens.

       45.    The Supreme Court recently held, in Janus v. AFSCME, Council 31, 138

S. Ct. 2448, 2486 (2018), that the Constitution prohibits unions from collecting

“agency fee[s ]or any other payment to the union” from public employees who are

not members of the union without their affirmative consent.

       46.    There is no state interest, compelling or otherwise, justifying the state’s

requirement that individuals remain members of a private organization, including a

labor organization, for any length of time.

       47.    The above-cited portions of PERA and the CBA’s Article III, on their

faces and as applied by Defendants, permit Defendants to require that employees

remain union members throughout the life of the CBA and, therefore, violate the

limited constitutional authorization for exclusive representation by public-sector

unions under the First Amendment, as set forth in relevant Supreme Court caselaw.



                                              12
        Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 13 of 22



       48.    The above-cited portions of PERA and the CBA’s Article III, on their

faces and as applied by Defendants, permit Defendants to require that employees

maintain unwilling allegiance to PSSU throughout the life of the CBA and are,

therefore, unconstitutional. This forced membership requirement impinges on Mr.

Molina’s exercise of his rights to free association, self-organization, assembly, petition,

and freedoms of speech, thought, and conscience, as guaranteed by the First and

Fourteenth Amendments to the Constitution of the United States.

       49.    As a direct result of Defendants’ actions taken under PERA and the

CBA, Mr. Molina:

              a.     has been prevented from exercising his rights and privileges as a

citizen of the United States to disassociate from and no longer support the agenda

and expenses of a private organization with which he no longer agrees and/or to

which he no longer wishes to belong as a member;

              b.     has been deprived of his civil rights guaranteed to him under the

statutes of the United States and has suffered monetary damages and other harm;

              c.     is in danger of being deprived of his civil rights guaranteed under

the Constitution and statutes of the United States and is in danger of suffering

monetary damages and other harm, now and/or in the event he receives backpay or

reinstatement; and

              d.     is in danger of suffering irreparable harm, damage, and injury

inherent in the violation of First and Fourteenth Amendment rights, for which there
                                            13
        Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 14 of 22



is no adequate remedy at law, now and/or in the event he receives backpay or

reinstatement.

      50.    If not enjoined by this Court, Defendants and/or their agents will

continue to effect the aforementioned deprivations and abridgments of Mr. Molina’s

constitutional rights, thereby causing irreparable harm, damage, and injury for which

there is no adequate remedy at law.

                                    COUNT TWO
                           (Violation of 42 U.S.C. § 1983 and
                         the Constitution of the United States)
      51.    Mr. Molina re-alleges and incorporates by reference all allegations

contained in the foregoing paragraphs of this Complaint as if fully set forth herein.

      52.    The Supreme Court recently held, in Janus, 138 S. Ct. at 2486, that public

employees are entitled to a presumption of having retained their First Amendment

rights and that the Constitution prohibits unions from collecting “agency fee[s ]or any

other payment to the union” from public employees who are not members of the

union without their affirmative consent.

      53.    Since at least January 7, 2017, Defendants have seized funds from Mr.

Molina under the authority of PERA and the CBA yet without Mr. Molina’s clear,

affirmative consent or his agreement to waive his rights.

      54.    Accordingly, Defendants violated Mr. Molina’s First Amendment rights

as explained in Janus, 138 S. Ct. 2448.



                                           14
          Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 15 of 22



         55.   As such, Mr. Molina is entitled to the return of funds unconstitutionally

seized from him since January 7, 2017, or as far back as the statute of limitations will

allow.

         56.   As a direct result of Defendants’ actions taken under PERA and the

CBA, Mr. Molina:

               a.    has been prevented from exercising his rights and privileges as a

citizen of the United States;

               b.    has been deprived of his civil rights guaranteed to him under the

statutes of the United States and has suffered monetary damages and other harm;

               c.    is in danger of being deprived of his civil rights guaranteed under

the Constitution and statutes of the United States and is in danger of suffering

monetary damages and other harm, now and/or in the event he receives backpay or

reinstatement; and

               d.    is in danger of suffering irreparable harm, damage, and injury

inherent in the violation of First and Fourteenth Amendment rights, for which there

is no adequate remedy at law, now and/or in the event he receives backpay or

reinstatement.

         57.   If not enjoined by this Court, Defendants and/or their agents will

continue to effect the aforementioned deprivations and abridgments of Mr. Molina’s

constitutional rights, thereby causing irreparable harm, damage, and injury for which

there is no adequate remedy at law.
                                            15
        Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 16 of 22



                                   COUNT THREE
                           (Violation of 42 U.S.C. § 1983 and
                         the Constitution of the United States)
      58.    Mr. Molina re-alleges and incorporates by reference all allegations

contained in the foregoing paragraphs of this Complaint as if fully set forth herein.

      59.    The Fourteenth Amendment to the Constitution of the United States

guarantees due process to citizens facing deprivation of liberty or property by state

actors. “At the core of procedural due process jurisprudence is the right to advance

notice of significant deprivations of liberty or property and to a meaningful

opportunity to be heard.” Abbott v. Latshaw, 164 F.3d 141, 146 (3d Cir. 1998); see also

Mathews v. Eldridge, 424 U.S. 319, 336 (1976).

      60.    Additionally, public-sector unions and public employers have a

responsibility, under the First Amendment, to provide procedures that minimize

constitutional impingement inherent in compelled association and facilitate the

protection of public employees’ rights. See Chi. Teachers Union, Local No. 1 v. Hudson,

475 U.S. 292, 307 & n.20 (1986).

      61.    Neither PSSU nor Mr. Catanese provided meaningful notice to Mr.

Molina of his right to object to associating with or subsidizing the speech of PSSU.

      62.    Neither Lehigh County nor any of its officials provided meaningful

notice to Mr. Molina of his right to object to associating with or subsidizing the

speech of PSSU.



                                           16
        Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 17 of 22



       63.      Defendants failed to provide Mr. Molina any meaningful opportunity to

object to continued seizure of his funds or a clearly defined process for asserting such

an objection.

       64.      Instead, Defendants put the burden on Mr. Molina to learn, assert, and

vindicate his rights with respect to union payments, with the result that union

payments were unconstitutionally seized from his wages, his initial resignation was

rejected by Director Johnston, and his second, restated objection to PSSU was wholly

ignored until after this civil rights action was filed.

       65.      To date, Defendants have yet to address his resignation or provide due

process concerning his resignation.

       66.      As a direct result of Defendants’ actions taken under PERA and the

CBA, Mr. Molina:

                a.    has been prevented from exercising his rights and privileges as a

citizen of the United States to disassociate from and no longer support the agenda

and expenses of a private organization with which he no longer agrees and/or to

which he no longer wishes to belong as a member;

                b.    has been deprived of his civil rights guaranteed to him under the

statutes of the United States and has suffered monetary damages and other harm;

                c.    is in danger of being deprived of his civil rights guaranteed under

the Constitution and statutes of the United States and is in imminent danger of


                                              17
        Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 18 of 22



suffering monetary damages and other harm, now and/or in the event he receives

backpay or reinstatement; and

              d.    is in danger of suffering irreparable harm, damage, and injury

inherent in the violation of First and Fourteenth Amendment rights, for which there

is no adequate remedy at law, now and/or in the event he receives backpay or

reinstatement.

      67.     If not enjoined by this Court, Defendants and/or their agents will

continue to effect the aforementioned deprivations and abridgments of Mr. Molina’s

constitutional rights, thereby causing irreparable harm, damage, and injury for which

there is no adequate remedy at law.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that this Court order the following relief:

      a.      Declaratory: A judgment based upon the actual, current, and bona fide

controversy between the parties as to the legal relations among them, pursuant to 28

U.S.C. § 2201 and Federal Rule of Civil Procedure 57, declaring:

             i.     that Article III of the CBA between PSSU and Lehigh County, on

      its face and as applied, unconstitutionally abridges Mr. Molina’s rights under

      the First and Fourteenth Amendments to the Constitution of the United States;

            ii.     that certain PERA provisions, see 43 P.S. §§ 1101.301(18);

      1101.401; 1101.705, on their face and as applied, violate the First and

      Fourteenth Amendments to the United States Constitution;
                                          18
 Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 19 of 22



    iii.     that the First and Fourteenth Amendments prevent Defendants

from restricting Mr. Molina’s right to resign from union membership at any

time;

    iv.      that the First and Fourteenth Amendments prevent Defendants

from seizing Mr. Molina’s funds without his affirmative consent or waiver of

First Amendment rights; and

     v.      that the Fourteenth Amendment requires due process of law for

union nonmembers and members alike, specifically, meaningful notice

concerning their rights and a meaningful opportunity to object to continued

seizure of his funds in the context of a clearly defined process for asserting

such an objection.

b. Injunctive: A permanent injunction:

        i.    enjoining Defendants, their officers, employees, agents,

attorneys, and all others acting in concert with them, from:

             a.      engaging in any of the activities listed in Part “a.” above,

             which the Court declares unconstitutional;

             b.      enforcing the Article III of the CBA or any subsequent,

             substantially similar provision between PSSU and Lehigh County

             that requires Mr. Molina to remain a member of PSSU for a

             particular length of time.


                                     19
 Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 20 of 22



     ii.     requiring Defendants, their officers, employees, agents, attorneys,

and all others acting in concert with them, to:

             a.     expunge the Article III of the CBA;

             b.     honor Mr. Molina’s resignation from union membership;

             and

             c.     refund to Mr. Molina all funds unconstitutionally deducted

             from his wages from at least January 7, 2017, or as far back as the

             statute of limitations will allow, plus interest thereon.

c. Monetary: A judgment awarding Mr. Molina nominal and compensatory

   damages for the injuries sustained as a result of Defendants’ unlawful

   interference with and deprivation of his constitutional and civil rights

   including, but not limited to, the amount of dues deducted from his wages

   without Mr. Molina’s affirmative consent and waiver of his First

   Amendment rights, plus interest thereon, and such amounts as principles of

   justice and compensation warrant.

d. Attorneys’ Fees and Costs: A judgment awarding Mr. Molina costs,

   including reasonable attorneys’ fees under 42 U.S.C. § 1988.

e. Other: Such other and further relief as the Court may deem just and proper.




                                    20
       Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 21 of 22



                             Respectfully submitted,

                             THE FAIRNESS CENTER

Dated: February 11, 2019     s/ David R. Osborne
                             David R. Osborne
                             Pa. Attorney I.D. No. 318024
                             E-mail: drosborne@fairnesscenter.org
                             Nathan J. McGrath
                             Pa. Attorney I.D. No. 308845
                             E-mail: njmcgrath@fairnesscenter.org
                             Danielle R.A. Susanj
                             Pa. Attorney I.D. No. 316208
                             E-mail: drasusanj@fairnesscenter.org
                             THE FAIRNESS CENTER
                             500 North Third Street, Floor 2
                             Harrisburg, Pennsylvania 17101
                             Phone: 844.293.1001
                             Facsimile: 717.307.3424

                             Attorneys for Plaintiff




                                       21
        Case 1:19-cv-00019-YK Document 20 Filed 02/11/19 Page 22 of 22



                              CERTIFICATE OF SERVICE

       I, the undersigned, certify that on February 11, 2019, I electronically filed the

foregoing First Amended Complaint with the Clerk of Court using the Court’s CM/ECF

system, which will send electronic notification of said filing to all counsel of record in

this matter, who are ECF participants, and that constitutes service thereon pursuant

to Local Rule 5.7.



Dated: February 11, 2019           s/ David R. Osborne
                                   David R. Osborne
                                   Pa. Attorney I.D. No. 318024
                                   E-mail: drosborne@fairnesscenter.org
                                   THE FAIRNESS CENTER
                                   500 North Third Street, Floor 2
                                   Harrisburg, Pennsylvania 17101
                                   Phone: 844.293.1001
                                   Facsimile: 717.307.3424

                                   Attorney for Plaintiff




                                             22
